UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4840 The Tocqueville Trust (Exact name of registrant as specified in charter) The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Address of principal executive offices) (Zip code) Robert W. Kleinschmidt The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Name and address of agent for service) 212-698-0800 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2011 Item 1. Schedule of Investments. The Tocqueville Fund Schedule of Investments as of July 31, 2011 (Unaudited) Shares Value Common Stocks - 98.1% Banks - 2.9% Banco Santander SA - ADR $ East West Bancorp, Inc. Mitsubishi UFJ Financial Group, Inc. - ADR Capital Goods - 9.2% The Boeing Co. Briggs & Stratton Corp. General Electric Co. Illinois Tool Works, Inc. ITT Corp. Masco Corp. Northrop Grumman Corp. Commercial& Professional Services - 1.9% Steelcase, Inc. Diversified Financials - 2.2% The Bank of New York Mellon Corp. Citigroup, Inc. Energy - 10.5% Cameco Corp. (a) Chesapeake Energy Corp. Exxon Mobil Corp. Murphy Oil Corp. Schlumberger Ltd. (a) Food & Staples Retailing - 1.3% Wal-Mart Stores, Inc. Food, Beverage & Tobacco - 6.2% Campbell Soup Co. The Coca-Cola Co. Kraft Foods, Inc. Unilever NV - ADR Health Care Equipment & Services - 1.1% St. Jude Medical, Inc. Household & Personal Products - 3.5% Colgate-Palmolive Co. Kimberly-Clark Corp. Insurance - 2.1% Aflac, Inc. Fidelity National Financial, Inc. Materials - 13.8% BHP Billiton Ltd. - ADR Cliffs Natural Resources, Inc. EI du Pont de Nemours & Co. Ferro Corp. (b) Newmont Mining Corp. Owens-Illinois, Inc. (b) Sonoco Products Co. Vulcan Materials Co. Pharmaceuticals, Biotechnology & Life Sciences - 8.5% Forest Laboratories, Inc. (b) Johnson & Johnson Merck & Co., Inc. Myriad Genetics, Inc. (b) Pfizer, Inc. Real Estate - 1.4% Weyerhaeuser Co. Retailing - 2.3% Home Depot, Inc. Staples, Inc. Semiconductors & Semiconductor Equipment - 5.1% Applied Materials, Inc. Intel Corp. LSI Corp. (b) Software & Services - 13.6% Adobe Systems, Inc. (b) Automatic Data Processing, Inc. Bio-key International, Inc. (b)(c)(d)(e) - Google, Inc. (b) Mastercard, Inc. Microsoft Corp. Symantec Corp. (b) Total Systems Services, Inc. Technology Hardware & Equipment - 7.2% Canon, Inc. - ADR Cisco Systems, Inc. Corning, Inc. Hitachi Ltd. - ADR Plexus Corp. (b) Telecommunication Services - 2.1% Verizon Communications, Inc. Vodafone Group PLC - ADR Utilities - 3.2% NextEra Energy, Inc. Total Common Stocks (Cost $464,819,154) Warrants - 0.0% Capital Goods - 0.0% EMCORE Corp. Expiration: 02/19/13, Exercise Price: $15.06 (b)(d) Total Warrants (Cost $0) Principal Short-Term Investments - 2.4% Amount Repurchase Agreement - 2.4% Repurchase Agreement with U.S. Bank, N.A., 0.01% dated 07/29/2011, due 08/01/2011, collateralized by: Freddie Mac Giant 15 Year Fixed (Pool #G11440) valued at $7,457,633. Repurchase proceeds of $7,311,839. Fannie Mae Conventional Level Pay 30 Year Fixed (Pool #254725) valued at $4,051,557. Repurchase proceeds of $3,972,406. Fannie Mae Conventional Level Pay 15 Year Fixed (Pool #254919) valued at $1,254,535. Repurchase proceeds of $1,229,765. Total Short-Term Investments (Cost $12,514,000) Total Investments(Cost $477,333,154) - 100.5% Liabilities in Excess of Other Assets- (0.5)% Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Foreign issued security.Foreign concentration (including ADRs) was as follows:Australia 1.3%; Britian 1.1%; Canada 1.0%; Curacao 2.6%; Japan 3.9%; Netherlands 0.6%; Spain 1.0%; (b) Non-income producing security. (c) Denotes a security is either fully or partially restricted to resale.The aggregate value of restricted securities at July 31, 2011 was $0 which represented 0.0% of net assets. (d) Fair valued security.The aggregate value of fair valued securities as of July 31, 2011 was $3,163 which represented 0.0% of net assets. (e) Security is considered illiquid and may be difficult to sell. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying footnotes are an integral part of these Schedules of Investments. The Tocqueville Opportunity Fund Schedule of Investments as of July 31, 2011 (Unaudited) Shares Value Common Stocks - 99.8% Automobiles & Components - 2.0% BorgWarner, Inc. (a) $ Gentex Corp. Banks - 0.2% Pinnacle Financial Partners, Inc. (a) Capital Goods - 6.2% A. O. Smith Corp. AMETEK, Inc. Citrix Systems, Inc. (a) Esterline Technologies Corp. (a) Gardner Denver, Inc. Harbin Electric, Inc. (a) ITT Corp. Joy Global, Inc. Polypore International, Inc. (a) RBC Bearings, Inc. (a) SeaCube Container Leasing Ltd. (b) The Toro Co. Valmont Industries, Inc. Commercial& Professional Services - 0.9% Acacia Research Corp. (a) Clean Harbors, Inc. (a) Consumer Durables & Apparel - 7.4% Deckers Outdoor Corp. (a) Fossil, Inc. (a) Harman International Industries, Inc. Lululemon Athletica, Inc. (a) Polaris Industries, Inc. Ralph Lauren Corp. Tempur-Pedic International, Inc. (a) Tupperware Brands Corp. Consumer Services - 5.2% BJ's Restaurants, Inc. (a) China Lodging Group Ltd. - ADR (a) Chipotle Mexican Grill, Inc. (a) Ctrip.com International Ltd. - ADR (a) Hyatt Hotels Corp. (a) Intercontinental Hotels Group PLC - ADR MGM Resorts International (a) Panera Bread Co. (a) Sotheby's Texas Roadhouse, Inc. Wyndham Worldwide Corp. Diversified Financials - 3.5% Blackstone Group LP KKR & Co. LP Lazard Ltd. (b) MSCI, Inc. (a) Portfolio Recovery Associates, Inc. (a) Energy - 9.3% Brigham Exploration Co. (a) Cabot Oil & Gas Corp. Cameron International Corp. (a) CARBO Ceramics, Inc. Complete Production Services, Inc. (a) Concho Resources, Inc. (a) Continental Resources, Inc. (a) Core Laboratories NV (b) Dril-Quip, Inc. (a) Northern Oil and Gas, Inc. (a) Oceaneering International, Inc. Pioneer Natural Resources Co. Rowan Companies, Inc. (a) SM Energy Co. Superior Energy Services, Inc. (a) Whiting Petroleum Corp. (a) Food & Staples Retailing - 1.0% The Fresh Market, Inc. (a) Food, Beverage & Tobacco - 3.5% Boston Beer Co., Inc. (a) Green Mountains Coffee Roasters, Inc. (a) The Hain Celestial Group, Inc. (a) Hansen Natural Corp. (a) Health Care Equipment & Services - 5.2% athenahealth, Inc. (a) Bio-Reference Labs, Inc. (a) Gen-Probe, Inc. (a) Healthspring, Inc. (a) HeartWare International, Inc. (a) HMS Holdings Corp. (a) IDEXX Laboratories, Inc. (a) Magellan Health Services, Inc. (a) MAKO Surgical Corp. (a) Sirona Dental Systems, Inc. (a) Thoratec Corp. (a) Household & Personal Products - 1.8% Church & Dwight Co., Inc. Herbalife Ltd. (b) Materials - 5.8% Airgas, Inc. Albemarle Corp. Allied Nevada Gold Corp. (a) Celanese Corp. Crown Holdings, Inc. (a) Materion Corp. (a) Minerals Technologies, Inc. (c) Molycorp, Inc. (a) Owens-Illinois, Inc. (a) Royal Gold, Inc. Sealed Air Corp. Silgan Holdings, Inc. Walter Energy, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 8.2% Alexion Pharmaceuticals, Inc. (a) BioMarin Pharmaceutical, Inc. (a) Cepheid, Inc. (a) Covance, Inc. (a) Dendreon Corp. (a) Endo Pharmaceuticals Holdings, Inc. (a) Exact Sciences Corp. (a) Forest Laboratories, Inc. (a) Human Genome Sciences, Inc. (a) Illumina, Inc. (a) Incyte Corp., Ltd. (a) Myriad Genetics, Inc. (a) Pharmaceutical Product Development, Inc. Seattle Genetics, Inc. (a) United Therapeutics Corp. (a) Vertex Pharmaceuticals, Inc. (a) Retailing - 7.2% CarMax, Inc. (a) Dick's Sporting Goods, Inc. (a) Guess?, Inc. LKQ Corp. (a) PetSmart, Inc. priceline.com, Inc. (a) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. (a) Semiconductors & Semiconductor Equipment - 3.1% Broadcom Corp. Cavium, Inc. (a) Cirrus Logic, Inc. (a) Cypress Semiconductor Corp. (a) Netlogic Microsystems, Inc. (a) Skyworks Solutions, Inc. (a) Veeco Instruments, Inc. (a) Software & Services - 18.1% Baidu, Inc. - ADR (a) comScore, Inc. (a) Concur Technologies, Inc. (a) Equinix, Inc. (a) Facebook, Inc. (a)(d)(e)(f) Fair Isaac Corp. MercadoLibre, Inc. MICROS Systems, Inc. (a) Netflix, Inc. (a) NetSuite, Inc. (a) Parametric Technology Corp. (a) RealD, Inc. (a) Red Hat, Inc. (a) Rovi Corp. (a) Salesforce.com, Inc. (a) Sapient Corp. Sina Corp. (a)(b) Solera Holdings, Inc. SuccessFactors, Inc. (a) TeleTech Holdings, Inc. (a) Tencent Holdings Ltd. (b) TIBCO Software, Inc. (a) Total Systems Services, Inc. Ultimate Software Group, Inc. (a) VeriFone Systems, Inc. (a) VMware, Inc. (a) Vocus, Inc. (a) Technology Hardware & Equipment - 8.2% Acme Packet, Inc. (a) Apple, Inc. (a) Aruba Networks, Inc. (a) F5 Networks, Inc. (a) Finisar Corp. (a) Informatica Corp. (a) InterDigital, Inc. LogMein, Inc. (a) Measurement Specialties, Inc. (a) Netgear, Inc. (a) Plexus Corp. (a) RightNow Technologies, Inc. (a) Riverbed Technology, Inc. (a) Telecommunication Services - 0.6% Cogent Communications Group, Inc. (a) Towerstream Corp. (a) Transportation - 2.4% Hertz Global Holdings, Inc. (a) Kansas City Southern (a) TRW Automotive Holdings Corp. (a) Total Common Stocks (Cost $36,954,028) Exchange Traded Fund - 0.1% Diversified Financials - 0.1% iShares Russell 2000 Growth Index Fund Total Exchange Traded Fund (Cost $64,014) Purchased Options - 0.0% Contracts Technology Hardware & Equipment - 0.0% Put Options InterDigital, Inc. Expiration: 09/17/2011, Exercise Price: $48.00 (b) 40 Total Purchased Options (Cost $3,840) Total Investments(Cost $37,021,882) - 99.9% Other Assets in Excess of Liabilities - 0.1% Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Foreign issued security.Foreign concentration (including ADRs) was as follows: Britain 0.5%; Bermuda 1.0%; Cayman Islands 5.2%; Netherlands 1.0% (c) Affiliated company.See Footnote 3. (d) Denotes a security is either fully or partially restricted to resale.The aggregate value of restricted securities at July 31, 2011 was $629,100 which represented 1.4% of net assets. (e) Fair valued security.The aggregate value of fair valued securities as of July 31, 2011 was $629,100 which represented 1.4% of net assets. (f) Security is considered illiquid and may be difficult to sell. The accompanying footnotes are an integral part of these Schedule of Investments. The Tocqueville International Value Fund Schedule of Investments as of July 31, 2011 (Unaudited) Shares Value Common Stocks - 88.3% Australia - 2.2% BHP Billiton Ltd. - ADR $ Spotless Group Ltd. Belgium - 5.8% Groupe Bruxelles Lambert SA Mobistar SA Solvay SA Umicore SA Brazil - 1.0% Petroleo Brasileiro SA - ADR Curacao - 1.7% Schlumberger Ltd. France - 14.7% Bollore Cie de St-Gobain Haulotte Group SA (a) Ipsen SA Nexans SA Sanofi Total SA - ADR Vivendi SA Germany - 5.4% Kloeckner & Co. SE Siemens AG - ADR Wacker Neuson SE Greece - 1.3% JUMBO SA Titan Cement Co. SA Hong Kong - 4.6% Clear Media Ltd. (a) Power Assets Holdings Ltd. PYI Corp. Ltd. (a) Television Broadcasts Ltd. Ireland - 2.3% DCC PLC Italy - 2.8% Interpump Group SpA Sogefi SpA Japan - 19.3% Amada Co., Ltd. Bridgestone Corp. Canon, Inc. - ADR Hitachi Ltd. Hoya Corp. Kyoto Kimono Yuzen Co., Ltd. Makita Corp. MISUMI Group, Inc. Omron Corp. SMC Corp. Takata Corp. Luxembourg - 1.2% SAF-Holland SA (a) Mexico - 1.5% Fomento Economico Mexicano S.A.B. de C.V. - ADR Netherlands - 4.3% Akzo Nobel NV Unilever NV - ADR Norway - 2.0% Orkla ASA Spain - 4.9% Banco Santander SA - ADR Indra Sistemas SA Melia Hotels International SA Switzerland - 2.0% Nestle SA United Kingdom - 9.2% 3i Group PLC Experian PLC Halfords Group PLC Interserve PLC Invensys PLC Vodafone Group PLC - ADR United States - 2.1% Newmont Mining Corp. Total Common Stocks (Cost $175,123,862) Short-Term Investments - 10.6% Money Market Fund - 5.4% AIM STIT-Treasury Portfolio - 0.02% (b) Principal Amount Repurchase Agreement - 5.2% Repurchase Agreement with U.S. Bank, N.A., 0.01% dated 07/29/2011, due 08/01/2011, collateralized by: Fannie Mae Conventional Level Pay 15 Year Fixed (Pool #254919) valued at $6,692,883. Repurchase proceeds of $6,562,040. Fannie Mae Conventional Level Pay 15 Year Fixed (Pool #255494) valued at $5,769,141. Repurchase proceeds of $5,655,970. Total Short-Term Investments (Cost $25,133,573) Total Investments(Cost $200,257,435) - 98.9% Other Assets in Excess of Liabilities - 1.1% Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Variable rate security.The rate shown is as of July 31, 2011. The Tocqueville International Value Fund Schedule of Open Forward Currency Contracts July 31, 2011 (Unaudited) Forward Expiration Date Currency to be Received Currency to be delivered Amount of Currency to be Delivered Amount of Currency to be Received Unrealized Appreciation (Depreciation) 8/18/2011 U.S. Dollars Euro The accompanying footnotes are an integral part of these Schedules of Investments. The Tocqueville Gold Fund Schedule of Investments as of July 31, 2011 (Unaudited) Shares Value Common Stocks - 83.8% Gold Related - 76.7% Australia - 1.0% Eldorado Gold Corp. (a) $ Canada - 56.9% Agnico Eagle Mines Ltd. Agnico Eagle Mines Ltd. Alacer Gold Corp. (a) Alamos Gold, Inc. Allied Gold Ltd. (a) Atac Resources Ltd. (a)(b) Banro Corp. (a) Barisan Gold Corp. (a)(c)(d)(e) - Barrick Gold Corp. Brazilian Gold Corp. (a)(c)(d)(e) Corvus Gold, Inc. (a)(b) Detour Gold Corp. (a) East Asia Minerals Corp. (a) Eldorado Gold Corp. Eldorado Gold Corp. European Goldfields Ltd. (a) Franco-Nevada Corp. Geomark Exploration Ltd. (a) Goldcorp, Inc. Goldcorp, Inc. (a) Golden Star Resources Ltd. (a) HudBay Minerals, Inc. IAMGOLD Corp. International Tower Hill Mines Ltd. (a)(b) International Tower Hill Mines Ltd. (a)(b) Ivanhoe Mines Ltd. (a) Minefinders Corp. (a) Nevsun Resources Ltd. New Gold, Inc. (a) New Gold, Inc. (a) Northgate Minerals Corp. (a) Novagold Resources, Inc. (a) Orezone Gold Corp. (a) Osisko Mining Corp. (a) Pan American Silver Corp. Pan American Silver Corp. Premier Gold Mines Ltd. (a) Primero Mining Corp. (a) Rockhaven Resources Ltd. (a)(c)(d)(e) Romarco Minerals, Inc. SEMAFO, Inc. (a) Silver Wheaton Corp. (a) Strategic Metals Ltd. (a)(b) Torex Gold Resources, Inc. (a) Wesdome Gold Mines Ltd. Yamana Gold, Inc. Peru - 1.4% Cia de Minas Buenaventura SA - ADR South Africa - 2.3% AngloGold Ashanti Ltd. - ADR Gold Fields Ltd. Gold Fields Ltd. - ADR Harmony Gold Mining Co. Ltd. 1 14 Harmony Gold Mining Co. Ltd. - ADR Witwatersrand Consolidated Gold Resources Ltd. (a) United Kingdom - 2.9% Randgold Resources Ltd. - ADR United States - 12.2% Allied Nevada Gold Corp. (a) Electrum Ltd. (a)(c)(d)(e) Freeport-McMoRan Copper & Gold, Inc. Gold Resource Corp. (b) Newmont Mining Corp. Royal Gold, Inc. Total Gold Related Other Precious Metals Related- 4.9% Canada - 3.5% Scorpio Mining Corp. (a)(b) Silver Range Resources Ltd. (a)(c)(d)(e) - Tahoe Resources, Inc. (a) South Africa - 0.6% Ivanhoe Nickel & Platinum Ltd. (a)(c)(d)(e) United States - 0.8% Sunshine Silver Mines (a)(c)(d)(e) Total Other Precious Metals Related Other - 2.2% Australia - 0.7% Ivanhoe Australia Ltd. (a) Panoramic Resources Ltd. Canada - 0.9% Cameco Corp. Trevali Mining Corp. (a)(c)(d)(e) United Kingdom - 0.2% Copper Development Corp. (a) United States - 0.4% Gold Bullion International LLC (a)(c)(d)(e) GoviEx Uranium, Inc. (a)(c)(d)(e) I-Pulse, Inc. (a)(c)(d)(e) Total Other Total Common Stocks (Cost $1,260,383,376) Closed-Ended Mutual Fund - 0.7% Gold Bullion Related - 0.7% Sprott Physical Gold Trust (a) Total Closed-Ended Mutual Fund (Cost $14,500,000) Gold Bullion - 5.8% Ounces Gold Bullion (a) Total Gold Bullion (Cost $44,609,241) Warrants - 0.2% Shares Gold Related - 0.2% Canada - 0.2% Kinross Gold Corp. Expiration: 09/03/2013, Exercise Price: CAD $32.00 (a) Minefinders Corp. Expiration: 12/31/2011, Exercise Price: CAD $5.00 (a) Pan American Silver Corp. Expiration: 01/04/2015, Exercise Price: CAD $1.00 (a)(c)(d)(e) Primero Mining Corp. Expiration: 07/20/2015, Exercise Price: CAD $8.00 (a) Torex Gold Resources, Inc. Expiration: 11/12/2011, Exercise Price: CAD $1.30 (a) Cayman Islands - 0.0% Endeavour Mining Corp. Expiration: 01/30/2014, Exercise Price: CAD $2.50 (a) Total Gold Related Other Precious Metals Related - 0.0% Canada - 0.0% Silver Range Resources Ltd. Expiration: 12/31/2013, Exercise Price: $0.85 (a)(c)(d)(e) - United States - 0.0% Ivanhoe Nickel & Platinum Ltd. IPO Warrants.Expiration: 12/31/2011 (a)(c)(d)(e) - Total Other Precious Metals Related - Total Warrants (Cost $1,314,862) Principal Short-Term Investments - 9.2% Amount U.S. Treasury Bills - 7.2% United States Treasury Bills 0.051%, 08/25/2011 (f) 0.016%, 09/22/2011 (f) 0.017%, 10/20/2011 (f) Repurchase Agreement - 2.0% Repurchase Agreement with U.S. Bank, N.A., 0.01% dated 07/29/2011, due 08/01/2011, collateralized by: Freddie Mac 30 Year Adjustable Rate Mortgage (Pool #1B2052) valued at $12,050,965. Repurchase proceeds of $11,815,119. Freddie Mac 30 Year Adjustable Rate Mortgage (Pool #782472) valued at $12,677,954. Repurchase proceeds of $12,420,094. Fannie Mae Conventional Level Pay 15 Year Fixed (Pool #555611) valued at $7,997,879. Repurchase proceeds of $7,840,900. Freddie Mac 30 Year Interest Only Security (Pool #3457) valued at $12,764,894. Repurchase proceeds of $12,514,727. Fannie Mae Conventional Level Pay 30 Year Fixed (Pool #695167) valued at $11,625,318. Repurchase proceeds of $11,398,206. Total Short-Term Investments (Cost $255,983,118) Total Investments(Cost $1,576,790,597) - 99.7% Other Assets in Excess of Liabilities - 0.3% Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Reciept (a) Non-income producing security. (b) Affiliated company.See Footnote 3. (c) Denotes a security is either fully or partially restricted to resale. The aggregate value of restricted securites at July 31, 2011 was $84,459,623, which represented 3.1% of net assets. (d) Fair valued security.The aggregate value of fair valued securities as of July 31, 2011 was $84,459,623, which represented 3.1% of net assets. (e) Security is considered illiquid an may be difficult to sell. (f) Rate shown is the effective yield based on purchase price.The calculation assumes the security is held to maturity. The accompanying footnotes are an integral part of these Statement of Investments. The Delafield Fund Schedule of Investments as of July 31, 2011 (Unaudited) Shares Value Common Stocks - 83.1% Aerospace & Defense - 1.9% Honeywell International, Inc. $ Building Products - 2.0% Griffon Corp. (a) NCI Building Systems, Inc. (a) Trex Co., Inc. (a) Chemicals - 19.3% A. Schulman, Inc. Ashland, Inc. Celanese Corp. Cytec Industries, Inc. Eastman Chemical Co. Ferro Corp. (a) FMC Corp. Minerals Technologies, Inc. (b) PolyOne Corp. Solutia, Inc. (a) Spartech Corp. (a) Commercial Banks - 1.1% Hancock Holding Co. Commercial Services & Supplies - 1.8% Avery Dennison Corp. RR Donnelley & Sons Co. Communications Equipment - 2.0% Harris Corp. Computers & Peripherals - 0.6% Diebold, Inc. Construction & Engineering - 1.5% Insituform Technologies, Inc. (a) Containers & Packaging - 4.0% Owens-Illinois, Inc. (a) Sealed Air Corp. Sonoco Products Co. Electrical Equipment - 5.7% Acuity Brands, Inc. AMETEK, Inc. Belden, Inc. Brady Corp. Hubbell, Inc. Electronic Equipment, Instruments & Components - 8.9% Checkpoint Systems, Inc. (a)(b) Corning, Inc. Flextronics International Ltd. (a)(c) Ingram Micro, Inc. (a) Plexus Corp. (a) Health Care Equipment & Supplies - 1.0% Teleflex, Inc. Household Durables - 2.9% Ethan Allen Interiors, Inc. Stanley Black & Decker, Inc. Industrial Conglomerates - 4.2% Carlisle Companies, Inc. Tyco International Ltd. (c) Life Sciences Tools & Services - 1.2% Thermo Fisher Scientific, Inc. (a) Machinery - 11.0% Albany International Corp. (b) Barnes Group, Inc. Crane Co. Dover Corp. Federal Signal Corp. IDEX Corp. Ingersoll-Rand PLC (c) Kennametal, Inc. Metals & Mining - 0.3% Commercial Metals Co. Oil, Gas & Consumable Fuels - 2.4% El Paso Corp. Professional Services - 1.3% TrueBlue, Inc. (a) Semiconductors & Semiconductor Equipment - 6.3% Brooks Automation, Inc. (a) Diodes, Inc. (a) Fairchild Semiconductor International, Inc. (a) Formfactor, Inc. (a) International Rectifier Corp. (a) LTX-Credence Corp. (a) Teradyne, Inc. (a) Specialty Retail - 2.1% Collective Brands, Inc. (a) Trading Companies & Distributors - 1.6% Rush Enterprises, Inc. (a) WESCO International, Inc. (a) Total Common Stocks (Cost $1,002,070,330) Principal Amount Corporate Bonds - 0.8% Aerospace & Defense - 0.1% BAE Systems Holdings, Inc. 4.950%, 06/01/2014 Honeywell International, Inc. 3.875%, 02/15/2014 Chemicals - 0.3% The Dow Chemical Co. 7.600%, 05/15/2014 5.900%, 02/15/2015 Diversified Financial Services - 0.1% JPMorgan Chase & Co. 4.650%, 06/01/2014 Electric Utilities - 0.1% Duke Energy Corp. 3.950%, 09/15/2014 Health Care Equipment & Supplies - 0.1% St. Jude Medical, Inc. 3.750%, 07/15/2014 Software - 0.1% Oracle Corp. 3.750%, 07/08/2014 Total Corporate Bonds (Cost $8,970,265) Foreign Corporate Bonds - 0.2% Diversified Telecommunication Services - 0.2% Deutsche Telekom International Finance BV (c) 4.875%, 07/08/2014 Total Foreign Corporate Bonds (Cost $2,988,208) Shares Real Estate Investment Trusts (REITs) - 0.8% Real Estate - 0.8% Kimco Realty Corp. Total Real Estate Investment Trusts (Cost $5,536,617) Short-Term Investments - 16.1% Money Market Fund - 16.1% AIM STIT-Treasury Portfolio - 0.02% (d) Total Short-Term Investments (Cost $222,983,783) Total Investments(Cost $1,242,549,203) - 101.0% Liabilities in Excess of Other Assets - (1.0)% Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Affiliated company.See Footnote 3. (c) Foreign issued security.Foreign concentration (including ADRs) was as follows: Ireland 2.0%; Netherlands 0.2%; Singapore 2.8%; Switzerland 2.5% (d) Variable rate security.The rate listed is as of July 31, 2011. The accompanying footnotes are an integral part of these Schedule of Investments. The Select Fund Schedule of Investments as of July 31, 2011 (Unaudited) Shares Value Common Stocks - 86.0% Building Products - 1.6% Griffon Corp. (a) $ Chemicals - 14.9% Ashland, Inc. Celanese Corp. Cytec Industries, Inc. Ferro Corp. (a) Minerals Technologies, Inc. (b) Communications Equipment - 2.9% Harris Corp. Containers & Packaging - 5.8% Owens-Illinois, Inc. (a) Sonoco Products Co. Diversified Consumer Services - 3.5% Summer Infant, Inc. (a) Electrical Equipment - 2.5% Acuity Brands, Inc. Electronic Equipment, Instruments & Components - 6.8% Checkpoint Systems, Inc. (a)(b) Flextronics International Ltd. (a)(c) Household Durables - 7.6% Ethan Allen Interiors, Inc. Stanley Black & Decker, Inc. Universal Electronics, Inc. (a) Industrial Conglomerates - 2.7% Carlisle Companies, Inc. Internet Software & Services - 2.9% j2 Global Communications, Inc. (a) Machinery - 18.3% Albany International Corp. (b) Barnes Group, Inc. Ingersoll-Rand PLC (c) Kennametal, Inc. Trimas Corp. (a) Professional Services - 2.9% Stantec, Inc. (a)(c) Semiconductors & Semiconductor Equipment - 2.1% Diodes, Inc. (a) Software - 3.6% Monotype Imaging Holdings, Inc. (a) Specialty Retail - 5.3% Collective Brands, Inc. (a) Foot Locker, Inc. Textiles, Apparel & Luxury Goods - 2.6% Maidenform Brands, Inc. (a) Total Common Stocks (Cost $60,723,463) Short-Term Investments - 14.3% Money Market Funds - 14.3% AIM STIT-Treasury Portfolio - 0.02% (d) Total Short-Term Investments (Cost $11,517,360) Total Investments(Cost $72,240,823) - 100.3% Liabilities in Excess of Other Assets - (0.3)% Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Affiliated company.See Footnote 3. (c) Foreign issued security.Foreign concentration was as follows: Canada 2.9%; Ireland 3.3%; Singapore 3.4%. (d) Variable rate security.The rate shown is as of July 31, 2011. The accompanying footnotes are an integral part of these Schedule of Investments. 1) Fair Valuation Pricing Inputs The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. • Level 1 - Quoted prices in active markets for identical securities. • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). Equity investments, including common stocks, foreign issued common stocks, exchange-traded funds, closed end mutual funds and real estate investments trusts, which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange, the latest bid quotation will be used.If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used.When using the market quotations or closing price provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Investment in mutual funds, including money market funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds and will be classified as Level 1 securities. Debt securities, such as corporate bonds, convertible bonds and U.S. government agency issues for which market quotations are not readily available may be valued based on information supplied by independent pricing services using matrix pricing formulas and/or independent broker bid quotations.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument.On days when the closing price of the S&P 500 moves more than 1% from its previous close, common stocks of the International Value Fund which are traded on non-North American exchanges may be valued using matrix pricing formulas provided by and independent pricing service.These securities will generally be classified as Level 2 securities.Purchased options are valued at the composite last price of all markets on which the option trades.In the absence of a last price, options are valued at the mean between bid and ask prices.These are also classified as Level 2 securities. Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor pursuant to procedures established under the general supervision and responsibility of the Funds' Board of Trustees and will be classified as Level 3 securities.In determining fair value, a Fund will seek to assign a value to the security which it believes represents the amount that the Fund could reasonably expect to receive upon its current sale.With respect to securities that are actively traded on U.S. exchanges, the Funds expect that market quotations will generally be available and that fair value might be used only in limited circumstances, such as when trading for a security is halted during the trading day. For securities traded principally on foreign exchanges, the Funds may use fair value pricing if an event occurs after the close of trading of the principal foreign exchange on which a security is traded, but before calculation of a Fund's NAV, which a Fund believes affects the value of the security since its last market quotation.Such events may involve situations relating to a single issuer (such as news related to the issuer announced after the close of the principal foreign exchange), or situations relating to sectors of the market or the markets in generals (such as significant fluctuations in the U.S. or foreign markets or significant changes in exchange rates, natural disasters, armed conflicts, or governmental actions). In determining whether a significant event has occurred with respect to securities traded principally in foreign markets, the Funds may engage a third party fair value servcie provider to systematically recommend the adjustment of closing market prices of non-U.S. securities based upon changes in a designated U.S. securities market index occuring from the time of close of the relevant foreign market and the close of the NYSE.Fair value pricing may also be used to value restricted securities held by the Funds or securities with little or no trading activity for extended periods of time.Fair value pricing involves judgements that are inherently subjective and inexact and it is not possible to determine with certainty when, and to what extent, an event will affect a market price.As a result, there can be no assurance that fair value pricing will reflect actual market value and it is possible that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security. The following is a summary of the inputs used, as of July 31, 2011, involving the Funds' assets carried at value.The inputs of methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. Description Level 1 Level 2 Level 3 Total The Tocqueville Fund Common Stocks* $ $ - $ - $ Warrants* - - Repurchase Agreement - - Total Fund $ $ $ - $ The Tocqueville Opportunity Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - Materials - - Telecommunication Services - - Total Common Stocks - Exchange Traded Fund* - - Purchased Options* - - Total Fund $ The Tocqueville International Value Fund Level 1 Level 2 Level 3 Total Common Stocks* $ $ - $ - $ Money Market Fund - - Repurchase Agreement - - Total Fund $ $ $ - $ Other Financial Instruments** Forward Currency Contracts - - Total Other Financial Instruments $ - $ $ - $ The Tocqueville Gold Fund Level 1 Level 2 Level 3 Total Common Stocks Gold Related $ Other Precious Metals Related - Other Total Common Stocks Closed End Mutual Fund* - - Warrants* - - Gold Bullion - - U.S. Treasury Bills - - Repurchase Agreement - - Total Fund $ 2,244,748,569 $ $ $ The Delafield Fund Level 1 Level 2 Level 3 Total Common Stocks* $ $ - $ - $ Corporate Bonds* - - Foreign Corporate Bonds* - - Real Estate Investment Trust (REIT) - - Money Market Fund - - Total Fund $ 1,382,583,583 $ $ - $ The Select Fund Level 1 Level 2 Level 3 Total Common Stocks* $ $ - $ - $ Money Market Fund - - Total Fund $ $ - $ - $ * For further information regarding portfolio characteristics, please see the accompanying Schedules of Investments. ** Other financial instruments are derivative instruments not reflected on the Schedule of Investments, such as formal currency contracts. These are reflected at unrealized appreciation/(depreciation) Below is a reconciliation that details the transfer of securities between levels 1 and levels 2 during the reporting period. The Tocqueville Fund The Tocqueville Opportunity Fund The Tocqueville International Value Fund The Tocqueville Gold Fund The Delafield Fund The Tocqueville Select Fund Transfers Into Level 1 $ - $ - $ - $ $ - $ - Transfers Out of Level 1 - Net Transfers Into/(Out of ) Level 1 - Transfers Into Level 2 - Transfers Out of Level 2 - Net Transfers Into/(Out of ) Level 2 - The movement from Level 2 to Level 1 was due to the release of restrictions on the securities. Transfers between levels are recognized at the end of the reporting period. Below is a reconciliation that details the activity of securities in Level 3 during the current fiscal period: The Tocqueville Fund The Tocqueville Opportunity Fund The Tocqueville International Value Fund The Tocqueville Gold Fund The Delafield Fund The Tocqueville Select Fund Beginning Balance - November 1, 2010 $ - $ - $ - $ $ - $ - Purchases - Sales - Realized gains - Realized losses - Change in unrealized appreciation (depreciation) - Transfers in/(out) of level 3 - Ending Balance - July 31, 2011 $ - $ $ - $ $ - $ - The Funds' advisor may use derivative instruments, such as purchased options and forward currency contracts, as a means to manage exposure to exchange rate risk. Balance Sheet - Values of Derivative Instruments as of July 31, 2011. The Tocqueville Opportunity Fund Asset Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments Balance Sheet Location Value Balance Sheet Location Value Purchased Option Investments $ Total $ $ - The following table presents the change in unrealized appreciation on derivatives held by the Fund for the period ended July 31, 2011 as reported in the Statement of Operations: Purchased Option Equity Contract $ Total $ The average monthly market value of purchased options during the period ended July 31, 2011 was $711. The Tocqueville International Value Fund Asset Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments Balance Sheet Location Value Balance Sheet Location Value Forward Currency Contracts Depreciation of forward currency contracts $ Total $ - $ The following table presents the change in unrealized depreciation on derivatives held by the fund for the period ended July 31, 2011 as reported in the Statement of Operations: Translation of Assets and Liabilities in Foreign Currencies Foreign Currency Forward Contract $ Total $ The average monthly notional value of forwards during the period ended July 31, 2011 was $2,725,984. Derivatives Risk The risks of using the types of derivatives in which the Funds may engage include the risk that movements in the value of the derivative may not fully offset or complement instruments currently held in the Funds in the manner intended by the Adviser; the risk that the counterparty to a derivative contract may fail to comply with their obligations to the Fund; the risk that the derivative may not possess a liquid secondary market at a time when the Fund would look to disengage the position; the risk that additional capital from the Fund may be called upon to fulfill the conditions of the derivative contract; and the risk that the cost of the derivative contracts may reduce the overall returns experienced by the Funds. 2) Federal Tax Information The cost basis of investments for federal income tax purposes at July 31, 2011 for The Tocqueville Fund, The Tocqueville Opportunity Fund, The Tocqueville International Value Fund, The Tocqueville Gold Fund, The Delafield Fund, and The Tocqueville Select Fund (collectively the "Funds"), were as follows*: The Tocqueville Fund The Tocqueville Opportunity Fund The Tocqueville International Value Fund The Tocqueville Gold Fund The Delafield Fund The Tocqueville Select Fund Cost of Investments $ 1,242,549,203 $ 72,240,823 Gross unrealized appreciation $ 1,237,652,287 $ $ 12,600,668 Gross unrealized depreciation Net unrealized appreciation $ 1,172,018,937 $ $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. 3)Transactions with affiliates The following issuers are affiliated with the Funds; that is, the Adviser had control of 5% or more of the outstanding voting securities during the period from November 1, 2010 through July 31, 2011.As defined in Section (2)(a)(3) of the Investment Company Act of 1940; such issues are: The Tocqueville Fund Share Balance Share Balance Dividend Realized Value at Cost at Issuer Name at Nov. 1, 2010 Additions Reductions at July 31, 2011 Income Gain/(Loss) July 31, 2011 July 31, 2011 Alaska Communication Systems Group, Inc. (a) - ) - $ $ ) $
